UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Hulkenberg, et al.
Plalntif(s)

Vv. Civil Action No.: 3:19-cv-00031

 

 

Anabaptist Healthshare, et al.
Defendant(s}

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY (5 REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000.

Alexander Cardona who is Defendant
(Name of party you represent) (Plaintiff/Defendanty

 

 

makes the following disciosure:

1. Is the party a publicly held corporation or other publicly held entity?

[_]¥es [x|No
2. Does the party have any parent corporations?
[_]¥es [x]No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

f]Yes ix]No

If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes [x]No

If yes, identify all such owners:

5. Is the party a trade association?
[ ]Yes [x]No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Z/s/ 1

Signatiey7 i / (Date)

 
